UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBERT WALBROOK,

                                        Plaintiff,                  18 Civ. 8104 (PAE) (DCF)
                        -v-
                                                                              ORDER
 GERALD LANE, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On October 7, 2019, the Court issued an order to show cause, instructing the plaintiff, by

November 4, 2019, to update his mailing address and show why this action should not be

dismissed for failure to prosecute. Dkt. 33. In that order, the Court stated, “[f]ailure to submit

an updated address by this date will result in dismissal of this case under Rule 41.” Id. at 2.

Plaintiff has failed to submit any response to the Court. As a result, the above-captioned case is

dismissed, without prejudice.

       The Court respectfully directs the Clerk of the Court to terminate the motion pending at

docket 32 and close this case.



                                                              PaJA.�
       SO ORDERED.

                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: November 21, 2019
       New York, New York




                                                     1
